 

Exhibit 10.1

  



SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (this “Agreement”) is made and entered as
of June 11, 2013 by and between Michael Levinsohn an individual (“Employee”) and
Lenco Mobile, Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

A.          Employee has been employed by the Company as its Chief Executive
Officer and is currently employed by the Company as its Executive Chairman
pursuant to that certain Employment Agreement dated September 1, 2009 (the
“Employment Agreement”).

 

B.          Employee currently serves on the Company’s Board of Directors.

 

C.          Employee and the Company wish to enter into this Agreement to
provide for the termination of Employee’s employment relationship with the
Company and to resolve any claims that Employee may have or claim to have
against the Company and certain claims that the Company may have or claim to
have against Employee.

 

AGREEMENTS

 

In consideration of the foregoing recitals and the mutual promises contained
below, it is agreed as follows:

 

1.Employment Termination

 

(a)          The Employment Agreement and Employee's employment relationship
with the Company and any other entities controlling, controlled by or under
common control with the Company (“Affiliates”) will terminate as of the Closing
Date (as that term is defined below). Employee acknowledges that as of the
Effective Date he has been paid all compensation owed to him by Company and any
Affiliates, except as set forth in this Agreement.

 

(b)          As Employee is no longer an employee of the Company he will cease
to hold the title of “Executive Chairman” but this Agreement does not terminate
Employee’s position on the Company’s Board of Directors.

 

2.Agreements and Closing

 

2.1         Undertakings of the Company. Subject to the condition precedent set
forth in section 2.4, below, the Company will:

 

(a)          within five (5) business days after the date first set forth above,
pay to Employee $70,069.43 representing the amount owed for unpaid salary as of
the Effective Date;

 

(b)          within five (5) business days after the date first set forth above,
pay to Employee $18,140.71 representing the amount owed for unreimbursed
business expenses;

 



1

 

 

(c)          on the Closing Date, pay to Employee $34,904.00 representing
accrued vacation time;

 

(d)          on the Closing Date, enter into a Referral Agreement with Employee
in the form attached hereto as Exhibit A;

 

(e)          between the Effective Date and the Closing Date, delete all email
records of Employee from any Company servers or systems; provided that the
Company may make and deposit with Company’s law firm one copy of such records;
and

 

(f)          reasonably cooperate with Employee and diligently endeavor to
assist Employee, at no out-of-pocket expense to the Company, in connection with
any applications for temporary or permanent citizenship, residency or work
permissions that Employee may submit or file with the relevant United States
governmental authorities.

 

2.2         Undertakings of Employee. Employee will:

 

(a)          on the Closing Date, enter into a Referral Agreement with Company
in the form attached hereto as Exhibit A;

 

(b)          on the Closing Date, sign and deliver to the Company the notice of
Employee’s resignation of employment in the form attached as Exhibit B;

 

(c)          on the Closing Date, without prejudice to or limiting the scope of
any waivers or releases provided herein, sign and deliver to the Company a
waiver and release in the form attached as Exhibit C; and

 

(d)          reasonably cooperate with the Company, at no out-of-pocket expense
to Employee, in investigating, responding to questions, litigating, mediating
and otherwise resolving any and all outstanding or new litigation matters or
disputes that relate to the period of time during which Employee was employed by
the Company or any Affiliate, or any acts or omissions of the Company or any
Affiliate during such time.

 

2.3         Closing; Closing Date. “Closing” is the consummation of the
obligations set forth in Section 2.1(a) through 2.1(e) and Section 2.2(a)
through 2.2(b). The parties intend that the date on which Closing shall occur
(the “Closing Date”) shall be as soon as practicable after the Effective Date
with a target date of June 30, 2013. If Closing has not occurred by August 11th,
2013 then this Agreement shall terminate and be of no further force or effect.

 

2.4         Condition Precedent to Obligations to Close. Neither party shall
have any obligation to perform any of its covenants or obligations under this
Agreement or obligation to close unless the other party has performed each of
its covenants hereunder to be performed on or at the Closing Date. Employee
shall have no obligation to perform any of its covenants or obligations under
this Agreement and shall have no obligation to close if at any time between the
Effective Date and Closing Date, Employee provides written notice to the Company
that Employee wishes to cancel this Agreement. Company shall have no obligation
to perform any of its covenants or obligations under this Agreement and shall
have no obligation to close unless all Series A Preferred Stock, other than any
shares of Series A Preferred Stock owned by Sterling Capital Partners Inc., have
been redeemed or otherwise cancelled such that there are no shares of Series A
Preferred Stock issued and outstanding on the Closing Date, other than any
shares of Series A Preferred Stock owned by Sterling Capital Partners Inc. or
shares that may have been acquired by a third party from Sterling Capital
Partners Inc. prior to the Closing.

 



2

 

  

3.Salary and Benefits; Stock and Stock Options

  

3.1         Salary and Benefits. During the period between the Effective Date
and the Closing Date, Employee will not be paid or accrue any salary, vacation
time or other monetary benefits. Employee will continue to be covered under the
Company health insurance policies and plan as well as the Company’s dental,
vision and any insurance policies and plans in the same manner as Employee is
covered and enrolled on the Effective Date. Company will advise its health
insurance provider that that Employee’s employment is governed by California law
and should be subject to a post-termination COBRA coverage period of 36 months.

 

3.2         Stock. Nothing herein shall affect any of Employee’s stock ownership
or rights.

 

3.3         Stock Options. Between the Effective Date and the Closing Date,
Employee’s stock option grants will remain in effect and vesting under those
grants will continue. As of the Closing Date, Employee’s employment relationship
with the Company will terminate. Because Employee will remain a director of the
Company, Employee shall not be deemed to have entered the post-termination
exercise period with respect to vested rights to purchase shares of stock under
outstanding stock options until such time as Employee ceases to be a director of
the Company. Employee and Company agree that any shares subject to outstanding
stock option grants that are unvested as of the Closing Date will be and are
hereby cancelled; provided that (i) Employee’s option rights with respect to
3,250,000 of the 6,500,000 shares of the option award dated as of April 11,
2012, all of which are unvested as of the Effective Date, shall vest on the
Closing Date; and (ii) Employee shall receive a stock option grant of 1,200,000
shares on terms equivalent to the terms of the grants made to other
non-executive directors over the past 12 months.

 

4.Acknowledgment of Other Agreements

 

Employee expressly acknowledges his and the Company’s post-employment
obligations under the Employment Agreement and all other agreements between
himself and the Company, including, without limitation, any agreements regarding
confidentiality, inventions and other intellectual property assignments or
transfers, stock option agreements and indemnification agreements (collectively,
the "Other Agreements"), all of which obligations shall remain in full force and
effect.

 

5.General Release of Claims

 

5.1         By Employee. Effective as of the Closing Date:

 

(a)          Employee expressly waives any claims against the Company
(including, for purposes of this paragraph 5, all parents, affiliates,
subsidiaries, officers, directors, stockholders, managers, employees, agents,
investors, and representatives) and releases the Company from any claims,
whether known or unknown, which existed or may have existed at any time up to
the Closing Date, including claims related in any way to Employee's employment
with the Company or the ending of that relationship. This waiver and release
includes, but is not limited to, any claims for wages, bonuses, employment
benefits, stock options or restricted stock, or damages of any kind whatsoever,
arising out of any common law torts, arising out of any contracts, express or
implied, any covenant of good faith and fair dealing, express or implied, any
theory of wrongful discharge, any theory of negligence, any theory of
retaliation, any theory of discrimination or harassment in any form, any legal
restriction on the Company's right to terminate employees, or any federal,
state, or other governmental statute, executive order, or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964 as amended, the
Civil Rights Act of 1991, the Civil Rights Act of 1866, 42 U.S.C. § 1981, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Unruh Civil Rights Act, the
California Fair Employment and Housing Act, or any other legal limitation on or
regulation of the employment relationship.

 



3

 

 

(b)          This waiver and release is intended to be construed as broadly and
comprehensively as the law permits. However, this waiver and release shall not
be construed as waiving or releasing any claim that as a matter of law cannot be
waived or released.

 

(c)          Employee and the Company intend this Agreement to be a general
release which shall bar to each and every claim, demand, or cause of action
released in the Agreement. Employee recognizes that s/he may have some claim,
demand, or cause of action against the Company of which Employee is totally
unaware and unsuspecting or about which Employee has limited information.
Employee understands and intends, in executing this Agreement, that the
Agreement will deprive Employee of each such claim, demand or cause of action
and prevent Employee from asserting it against the Company, even if Employee
later learns information that might have affected Employee’s decision to enter
into this Agreement. In furtherance of this intention, Employee expressly waives
any rights or benefits conferred by the provisions of section 1542 of the Civil
Code of the State of California, or any similar state law, which provides as
follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

(d)          Employee represents that Employee has not filed any complaints,
charges or lawsuits against the Company with any governmental agency or any
court, and agrees that Employee will not initiate any complaints or lawsuits in
the future. Employee does not hereby waive his right to file a charge with the
Equal Employment Opportunity Commission (“EEOC”) of similar government agency,
but Employee does hereby waive his right to recover monetary relief as the
result of any EEOC or other charge or complaint.

 

(e)          Employee represents and warrants that he is the sole owner of the
actual or alleged claims, rights, causes of action, and other matters which are
released herein, that the same have not been assigned, transferred, or disposed
of in fact, by operation of law, or in any manner, and that he has the full
right and power to grant, execute and deliver the releases, undertakings, and
agreements contained herein.

 

(f)          The foregoing waivers and releases in this Section 5 shall not
preclude Employee from pursuing claims relating to enforcing Employee’s rights
under this Agreement.

 

5.2        By Company. Effective as of the Closing Date, the Company expressly
waives and releases any claims against the Employee that existed at any time up
to the Effective Date and that the Company now knows to exist.

 

6.Nonsolicitation and Nondisclosure

 

(a)          For one (1) year from the Closing Date, Employee will not induce,
or attempt to induce, directly or indirectly, any employee, consultant, or
independent contractor of the Company to leave such employment or relationship
or to engage in, be employed by, perform services for, participate in or
otherwise be connected with, either directly or indirectly, me or any enterprise
with which Employee may in any way be associated.

 



4

 

 

(b)          For one (1) year from the Closing Date, Employee will not induce,
or attempt to induce, directly or indirectly, any customer or prospective
customer of the Company to do business with any person or entity that offers
products or services that compete with products or services then offered by the
Company. The foregoing prohibition regarding prospective customers shall apply
to prospective customers that (i) as of the Effective Date, Company has held
discussions with regarding provision of products and/or services by the Company,
or (ii) Employee knows or has reason to know prior to Employee contacting such
customer that Company has held discussions or has plans, appointments or
meetings set up to discuss with such customer the provision of products or
services by Company.

 

(c)          Employee will not use or disclose for any reason any confidential
information that he acquired during his employment with the Company, whether
belonging to the Company or to any third party.

 

7.No Admission of Wrongdoing

 

This Agreement shall not be construed as an admission by either party of any
wrongful or unlawful act or breach of contract.

 

8.Nondisparagement

 

Employee agrees to refrain from making any derogatory or disparaging comments to
the press or any individual or entity regarding the Company, its business,
directors, employees, affiliates or related activities, or the relationship
between the parties. The Company agrees to refrain from making any derogatory or
disparaging comments to the press or any individual or entity regarding Employee
or the relationship between the parties.

 

9.Return of Property

 

Employee confirms that Employee has returned to the Company, or will return to
the Company within five (5) business days following the Closing, all files,
memoranda, records, credit cards, pagers, computers, computer files, passwords
and pass keys, card keys, or related physical or electronic access devices, and
any and all other property received from the Company or any of its current or
former employees or generated by Employee in the course of employment.

 

10.Entire Agreement

 

This Agreement sets forth the entire understanding and agreement between
Employee and the Company with respect to the subject matter hereof, and
supersedes any prior agreements or understandings, express or implied,
pertaining to the terms of Employee's employment with the Company, the
employment relationship and/or the termination of the employment relationship
and benefits to be provided in connection therewith, except for the
post-employment provisions of the Other Agreements. Each party acknowledges that
in executing this Agreement, they are not relying upon any representation or
statement by the other concerning the subject matter of this Agreement, except
as expressly set forth in the text of the Agreement. No modification or waiver
of this Agreement will be effective unless evidenced in a writing signed by both
parties. Nothing in this paragraph or in this Agreement shall be deemed to
modify or supersede any of Employee’s post-employment obligations under the
Other Agreements, all of which shall remain in full force and effect.

 



5

 

 

11.Governing Law; Venue; Fees and Costs

 

(a)          This Agreement will be governed by and construed exclusively in
accordance with the laws of the State of California without reference to its
choice of law principles. The exclusive venue for any legal proceeding relating
to this Agreement shall be in the state and federal courts located in King
County, Washington, and each party irrevocably consents to the jurisdiction of
such courts for purposes of any such action. The prevailing party in any legal
action relating to this Agreement shall be entitled to costs, expenses and
reasonable attorneys' fees except as prohibited by applicable law.

 

12.Knowing and Voluntary Agreement; Consideration and Revocation Periods

 

Employee agrees that Employee has carefully read and fully understands all
aspects of this Agreement, including the fact that this Agreement releases any
claims that Employee might have against the Company, including, without
limitation, claims under the federal Age Discrimination in Employment Act.
Employee agrees that Employee has not relied upon any representations or
statements not set forth herein or made by the Company's agents or
representatives. Employee is advised to consult with an attorney prior to
executing the Agreement. Employee has either done so or knowingly waived the
right to do so, and now enters into this Agreement without duress or coercion
from any source. Employee agrees that he has been provided the opportunity to
consider for twenty-one (21) days whether to enter into this Agreement, and has
voluntarily chosen to enter into it on this date. Employee may revoke this
Agreement for a period of seven (7) days following his execution of this
Agreement. The “Effective Date” of this Agreement shall be the day after the
revocation period expires without revocation by Employee.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

COMPANY

 





Lenco Mobile, Inc.


____________________________
By:__________________________
Title:________________________

EMPLOYEE








_______________________________
Michael Levinsohn

 

 

 

 

 

 

 

 

 

 



6

